Citation Nr: 1127612	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-16 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


 
THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's claims file was later transferred to the RO in Winston-Salem, North Carolina, in September 2010.

A hearing was held in June 2011 by means of video conferencing equipment with the appellant in Winston-Salem, North Carolina, before the undersigned Acting Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Hypertension

In May 2008, the St. Petersburg RO issued a rating decision denying service connection for PTSD and hypertension.  The Veteran later submitted a statement in July 2008 in which he disagreed with the May 2008 rating decision denying service connection for hypertension and for PTSD.   Although a statement of the case (SOC) was issued in March 2009 addressing the PTSD claim, the RO has not yet issued a SOC in connection with the claim for service connection for hypertension.  

The filing of a notice of disagreement (NOD) places a claim in appellate status.  Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand. See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of the remand is to give the RO an opportunity to cure this defect.  Thereafter, the RO should certify this issue to the Board only if the appellant perfects his appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).


Psychiatric Disorder

The Board observes that the issue of entitlement to service connection for a psychiatric disorder was initially adjudicated as entitlement to service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  In this case, the Veteran has been assessed as having various diagnoses, including depression.  Therefore, the Board must remand the issue of entitlement to a psychiatric disorder for development and adjudication.

Moreover, during the course of the appeal, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor, effective July 13, 2010.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Compare 38 C.F.R. § 3.304(f) (2010) with 75 Fed. Reg. 39843-52 (July 13, 2010).  

The Board notes that the Veteran has not been notified of the regulatory amendment.  Therefore, the RO should take this opportunity to provide the Veteran with the amended version of the 38 C.F.R. § 3.304(f).

In addition, VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and, the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
In this case, the Veteran's post-service treatment records reflect varying diagnoses of psychiatric disorders, including PTSD, depression, and dysthymia.  The Veteran has claimed that his current psychiatric disorder is related to an in-service stressor.  In particular, he has stated that his light equipment maintenance company, which was located between a radar post and the Phu Bai Airport, was under constant mortar and rocket attacks from January 1969 to June 1969.  The Veteran also asserted that his company came under ground attack in one instance during this period whereby the enemy had broken through their lines of defense and the Marines had to come in and drive the enemy out.  

The RO has indicated that the Veteran's reported in-service stressors could not be verified without more information provided by him.  However, in light of the amended regulation and the evidence of a current disorder, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any psychiatric disorder that may be present.

The Veteran is hereby notified that it is his responsibility to report for the VA examination and to cooperate in the development of the case, and that the consequences of failure to report for this VA examination without good cause may include denial of his claim. 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the appellant a statement of the case addressing the issue of entitlement to service connection for hypertension.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO should advise the appellant that the issue will not be reviewed by the Board following the issuance of the statement of the case unless he perfects his appeal.

2.  The RO should develop the Veteran's claim for service connection for a psychiatric disorder, including all necessary notification and assistance.  After completing all appropriate development, the RO should adjudicate the claim in accordance with Clemons v. Shinseki, 23 Vet. App 1 (2009).

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any and all psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should identify all current psychiatric disorders.  For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not the disorder is causally or etiologically related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

With respect to PTSD, the RO should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor or there is a stressor related to fear of hostile military or terrorist activity consistent with his service, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the amended version of 38 C.F.R. § 3.304(f).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


